DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 3, 6, 14 and 19 (Currently Amended)
Claims 4-5, 7, 9, 11, 13, 16-18 and 20 (Original)
Claims 8, 10, 12 and 15 (Previously Presented)
Claim 2 (Canceled)

Allowable Subject Matter
Claims 1 and 3-20 are allowed.
Regarding claim 1, prior art does/do not suggest or teach, among other claimed allowable features, “wherein: the first switch is configured to electrically connect the first connector to the charging circuit based on a first connection signal output by the first control circuit and to open the electrical connection between the first connector and the charging circuit based on a first open signal output by the first control circuit, and the second switch is configured to electrically connect the second connector to the charging circuit based at least in part on a second connection signal output by the second control circuit and to open the electrical connection between the second connector and the charging circuit based at least in part on a second open signal output by the second control circuit, wherein the second switch opens the electrical connection between the second connector and the charging circuit when the first control circuit outputs a first control signal to the second switch although the second control circuit outputs the second connection signal to the second switch.”, in combination with all other elements recited in claim 1.
Claims 3-11 are also allowed as they further limit allowed claim 1.
Regarding claim 12, prior art does/do not suggest or teach, among other claimed allowable features, “a processor electrically connected to the first switch and the second switch and configured to control the first switch and the second switch; a first control circuit configured to control the first switch to electrically connect the first connector to the charging circuit based on first power supplied by a first external electronic device through the first connector only in substitute for the processor when the processor is an inactive state; and a second control circuit configured to at least partially control the second switch to electrically connect the second connector to the charging circuit based at least in part on second power supplied by a second external electronic device through the second connector only in substitute for the processor when the processor is the inactive state.”, in combination with all other elements recited in claim 12.
Claims 13-14 are also allowed as they further limit allowed claim 12.
Regarding claim 15, prior art does/do not suggest or teach, among other claimed allowable features, “wherein when the processor is an active state, the processor is configured to control the one or more switches to supply one of first power and second power to the charging circuit, when the first power is supplied by a first external electronic device connected through the first connector and the second power is supplied by a second external electronic device connected through the second connector simultaneously; and only when the processor is an inactive state, the one or more control circuits are configured to control the one or more switches to supply at least one of the first power and the second power to the charging circuit, when the first power is supplied through the first connector and the second power is supplied through the second connector simultaneously.”, in combination with all other elements recited in claim 15.
Claims 16-20 are also allowed as they further limit allowed claim 15.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V BUI whose telephone number is (571) 270-0265.  The examiner can normally be reached on Monday - Friday 7:30a - 4:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUNG V BUI/Examiner, Art Unit 2859

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        April 28, 2022